             Case MDL No. 2930 Document 78 Filed 03/27/20 Page 1 of 4



                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


IN RE: ENTRESTO (SACUBITRIL/VALSARTAN)                                              MDL No. 2930
PATENT LITIGATION


                                      TRANSFER ORDER


        Before the Panel:* Plaintiff and patentholder Novartis Pharmaceuticals Corporation
(Novartis) moves under 28 U.S.C. § 1407 to centralize pretrial proceedings in this litigation in the
District of Delaware. This litigation consists of four actions pending in two districts, as listed on
Schedule A. The Panel has been notified of one related action in the District of Delaware.1 All
responding defendants support, or do not oppose, the motion for centralization.2

        Novartis filed these actions after the various generic drug manufacturer defendants submitted
Abbreviated New Drug Applications (ANDAs) seeking approval by the U.S. Food and Drug
Administration (FDA) to make and sell generic versions of Entresto (sacubitril/valsartan), a
prescription drug used in the treatment of heart failure. The actions on the motion are a series of
Hatch-Waxman3 patent infringement lawsuits, in which Novartis alleges that each of the defendants


       *
               Judge Karen K. Caldwell did not participate in the decision of this matter.
       1
                This and any other related actions are potential tag-along actions. See Panel Rules
1.1(h), 7.1, and 7.2.
       2
               Alembic Pharmaceuticals Limited; Alembic Global Holding SA; Alembic
Pharmaceuticals, Inc.; Alkem Laboratories Ltd.; Aurobindo Pharma USA Inc.; Aurobindo Pharma
Ltd.; Biocon Pharma Limited; Biocon Limited; Biocon Pharma, Inc.; Crystal Pharmaceutical
(Suzhou) Co., Ltd.; Dr. Reddy’s Laboratories, Inc.; Dr. Reddy’s Laboratories, Ltd.; Hetero USA
Inc.; Hetero Labs Limited; Hetero Labs Limited Unit III; Laurus Labs Limited; Laurus Generics
Inc.; Lupin Atlantis Holdings, S.A.; Lupin Limited, Lupin Inc.; Lupin Pharmaceuticals, Inc.;
Macleods Pharmaceuticals Ltd.; Macleods Pharma USA, Inc.; MSN Pharmaceuticals Inc., MSN
Laboratories Private Limited; MSN Life Sciences Private Limited; Mylan Pharmaceuticals Inc.;
Mylan Inc.; Mylan Laboratories Limited; Novugen Pharma (Malaysia) Sdn. Bhd.; Teva
Pharmaceuticals USA, Inc.; Torrent Pharma Inc.; Torrent Pharmaceuticals Ltd.; Zydus
Pharmaceuticals (USA) Inc.; and Cadila Healthcare Ltd.
       3
               Under the Drug Price Competition and Patent Term Restoration Act of 1984, Pub.
L. No. 98–417, 98 Stat. 1585 (1984) (the “Hatch-Waxman Act”), Congress established an incentive
for companies to bring generic versions of branded drugs to market faster than they otherwise might
by granting the first company to file an ANDA an “exclusivity period” of 180 days, during which
                                                                                       (continued...)
             Case MDL No. 2930 Document 78 Filed 03/27/20 Page 2 of 4



                                                  -2-

has infringed two or more of the patents covering Entresto by filing ANDAs seeking FDA approval
to market generic versions of Entresto in the United States prior to expiration of the patents.

        On the basis of the papers filed,4 we find that these actions involve common questions of
fact, and that centralization in the District of Delaware will serve the convenience of the parties and
witnesses and promote the just and efficient conduct of this litigation. These actions involve
substantially similar claims that defendants infringed two or more of the Entresto patents.5
Centralization is warranted to eliminate duplicative discovery, prevent inconsistent rulings
(particularly with respect to claim construction and issues of patent validity), and conserve the
resources of the parties, their counsel and the judiciary.

         We recently centralized similar litigations, citing “the complexity of the allegations and
regulatory framework governing Hatch-Waxman cases, as well as the need for swift progress in
litigation involving the potential entry of generic drugs into the market.” See In re Palbociclib
Patent Litig., 396 F. Supp. 3d 1360, 1361-62 (J.P.M.L. 2019); see also In re Kerydin (Tavaborole)
Topical Solution 5% Patent Litig., 366 F. Supp. 3d 1370, 1371 (J.P.M.L. 2019). We are persuaded
that centralization of these cases similarly will lead to their efficient resolution.

        We select the District of Delaware as the transferee district for these actions. All but one of
the five related actions are pending in this district. We are confident that the Honorable Leonard P.
Stark, who is well-versed in complex patent litigation, will steer this matter on a prudent course.

        IT IS THEREFORE ORDERED that the action listed on Schedule A and pending outside
the District of Delaware is transferred to the District of Delaware and, with the consent of that court


       3
          (...continued)
the FDA may not approve for sale any competing generic version of the drug. See Teva Pharm.
USA, Inc. v. Sebelius, 595 F.3d 1303, 1304-05 (D.C. Cir. 2010). Submitting an ANDA with a
“paragraph IV certification”—stating that the patents listed in the FDA’s Orange Book as covering
the previously approved drug are invalid or will not be infringed by the generic drug—constitutes
a statutory act of infringement that creates subject-matter jurisdiction for a district court to resolve
any disputes regarding patent infringement or validity before the generic drug is sold. See 35 U.S.C.
§ 271(e)(2)(A); Eli Lilly & Co. v. Medtronic, Inc., 496 U.S. 661, 676-78 (1990). If the patent-holder
initiates an infringement action against the ANDA filer within 45 days of receipt of the paragraph
IV certification, then the FDA may not approve the ANDA until the earlier of either 30 months or
the issuance of a decision by a court that the patent is invalid or not infringed by the generic
manufacturer’s ANDA. See 21 U.S.C. § 355(j)(5)(B)(iii).
       4
               All responding parties waived oral argument.
       5
                The patents are U.S. Patents Nos. 8,101,659 (the ’659 patent), 8,796,331 (the
’331 patent), 8,877,938 (the ’938 patent), and 9,388,134 (the ’134 patent). Plaintiff alleges that all
defendants in all actions infringed the ’938 and ’134 patents, and that most of the defendants also
infringed the ’659 and ’331 patents.
            Case MDL No. 2930 Document 78 Filed 03/27/20 Page 3 of 4



                                              -3-

assigned to the Honorable Leonard P. Stark for coordinated or consolidated pretrial proceedings.




                                        PANEL ON MULTIDISTRICT LITIGATION




                                                         Ellen Segal Huvelle
                                                             Acting Chair

                                     R. David Proctor                 Catherine D. Perry
                                     Nathaniel M. Gorton              Matthew F. Kennelly
                                     David C. Norton
        Case MDL No. 2930 Document 78 Filed 03/27/20 Page 4 of 4




IN RE: ENTRESTO (SACUBITRIL/VALSARTAN)                        MDL No. 2930
PATENT LITIGATION

                                   SCHEDULE A


          District of Delaware

     NOVARTIS PHARMACEUTICALS CORPORATION v. ALKEM LABORATORIES
         LTD., ET AL., C.A. No. 1:19-01979
     NOVARTIS PHARMACEUTICALS CORPORATION v. ALEMBIC
         PHARMACEUTICALS LIMITED, ET AL., C.A. No. 1:19-02021
     NOVARTIS PHARMACEUTICALS CORPORATION v. DR. REDDY’S
         LABORATORIES, INC., ET AL., C.A. No. 1:19-02053

          Northern District of West Virginia

     NOVARTIS PHARMACEUTICALS CORPORATION v. MYLAN
         PHARMACEUTICALS, INC., ET AL., C.A. No. 1:19-00201
